 1

 2

 3

 4

 5

 6

 7

 8

 9                                      UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11

12    THOMAS L. GOFF,                                 Case No. 1:18-cv-00904-DAD-JDP
13                         Plaintiff,                 ORDER TO SHOW CAUSE WHY THIS CASE
                                                      SHOULD NOT BE DISMISSED FOR FAILURE
14           v.                                       TO PROSECUTE AND FAILURE TO COMPLY
                                                      WITH A COURT ORDER
15    S. WALTERS, et al.,
                                                      THIRTY-DAY DEADLINE
16                         Defendants.
17

18          Plaintiff Thomas L. Goff is a current or former state prisoner proceeding without counsel

19   and in forma pauperis in this civil rights action brought under 42 U.S.C. § 1983. Plaintiff has

20   filed several miscellaneous submissions in close succession, see ECF Nos. 23 and 24, but has not

21   yet filed a response to the court’s screening order, ECF No. 15. On January 7, 2020, the court

22   gave plaintiff an extension until February 23, 2020, to file such a response. ECF No. 22. No

23   such response has been filed. Therefore, within thirty days of this order, plaintiff is ordered to

24   show cause why this action should not be dismissed for failure to prosecute and failure to comply

25   with a court order.

26
27

28
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     March 18, 2020
 4                               UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 205.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 2
